DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed April 4, 2022 wherein claims 1, 5, 7, 8, 9, 15 and 20 were amended.  Claim 11 has been canceled.   Claims 1-10 and 12-20 are pending and have been examined.  Claim 21, initially presented as a method claim in the amendment of October 29, 2021 found nonresponsive in the Office Action of February 4, 2022,  was never entered.  Therefore, it is not pending, cannot be amended and cannot be considered in this office action.  
The amendments to the claims have not remedied the Section 112 rejections set forth in the first office action of April 29, 2021.  In fact, the amendments do not appear to even attempt to remedy the issue of both apparatus structure and method steps being recited in the same apparatus claim thoroughly set forth in the first office action.  Also, antecedent basis issues were not addressed.  Therefore, the same rejections are repeated below.  The new language recited in the independent claims is also method language or “wherein” language reciting a result of a method step.  Please see a more detailed explanation below.
Because the Section 112 problems that were identified in the first office action were not remedied by the claim amendments, but rather heightened by the recitation of more method steps, further consideration of the claims on the merits in order to provide the courtesy of advancing prosecution is not possible.  Therefore the Section 102 and 103 rejections set forth in the first office action are repeated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the preamble of the claim states it is directed to “an imprinting film for a building material.”  Thus, the claim is understood as an apparatus claim.  However, the only structure recited in the claim is that the imprinting film is transparent.  The claim recitations of first and second “imprinting states” render the claim unclear because, when viewed in light of the specification,  these recitations are not states (i.e. conditions) of the apparatus itself, the film never changes from being a transparent film.  Rather, the “first imprinting state” is the transparent film after a method step of a pigment photomask being placed on one side thereof (drawing Fig. 1B), and the “second imprinting state” is the same transparent film after the steps of coating the other side of the film with a light-sensitive adhesive and irradiation (Fig. 1C) (both steps passively recited in the last paragraph of the claim) and necessarily a non-recited step of removing pigment photomask that did not cure so that only the recited “relief of the image” is disposed on the transparent film on a side opposite of the pigment photomask (Fig. 1D).  Also the claim recitations of molding material “hardening into” building material, the film “transitioning,” “being coated” and “light source irradiating” are method steps.   A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. MPEP 2173.05(p).  

Independent claims 9 and 15 that recite a systems (also understood as apparatus claims) are unclear for the same reasons as claim 1 as each of these claims also recite “states” of the transparent film of the system, but the film does not change its state or condition.  Thus the claim language is understood in light of the specification as being an impermissible combination of apparatus and methods steps, rendering the claims indefinite. MPEP 1273.05 (p).   Each of claims 9 and 15 also include method language, including “transitioning,” “being coated,” “light source irradiating” and building material “being hardened.”  

Additionally, the preamble of claim 9 recites “an imprinting film system for manufacturing an engraved plate,” but thereafter the claim recites a building material “in the shape of the engraved plate having an engraving.”  Thus, either the claim preamble is not properly descriptive of the claimed system or the claim is positively reciting an apparatus as well as the product made by the apparatus, either way, the claim is rendered unclear and indefinite.  

Similarly, claim 15 recites an imprinting system (apparatus) “for manufacturing a mold for use with a building material” and then positively recites “a building material,”  rendering unclear what is meant by the preamble and what structure is being defined as being included in the imprinting film system.  As currently presented, it appears that claim 15 is reciting apparatus, method steps and product made by the method steps which is impermissible under MPEP 1273.05 (p).

Further, regarding claim 9, the preamble recitation that the imprinting system is for manufacturing “an engraved plate” is not clear.  Similarly, claim 15 recites “a building material in the shape of an engraved plate having an engraving.”   The term engraved is understood as requiring a cutting or carving of a surface.  However, the specification of the application teaches a process (see Fig. 1) that requires no cutting or carving.  

Regarding dependent claim 4, it is unclear what is meant by “a backing layer that provides the light-sensitive, non-laminate adhesive layer.”  Claim 1 requires the adhesive be “coated” on the imprinting film and then cured.  Claim 1 also requires that the adhesive be “non-laminate,” thus it is unclear how the imprinting film can comprise a backing layer that provides the adhesive.  

Regarding dependent claim 5, it is unclear what is being claimed by the recitation “an incandescent mercury bulb.”  Conventional incandescent bulbs do not contain mercury.  On the other hand, mercury vapor or arc lamps are not understood as incandescent.

Regarding dependent claims 7 and 8, “the backing layer” lacks antecedent basis.  In order to advance prosecution, claims 7 and 8 are considered on the merits below as if dependent from claim 4.

Regarding the new claim language in amended claims 1, 9 and 15, the recitation of the pigment photomask “being laid down” is process language that renders the claim unclear.  The phrase “such that the first side is irradiated with a light source” is also improper process language, as well as the language “to coat”.   The phrase “where the second side includes the relief of the image on the mold receiving surface” is descriptive of the “second imprinting state” discussed above and thus does not remedy the problem of reciting both apparatus and method steps in the same claim.   
Further regarding the new language in claims 9 and 15 of “in the second imprinting state, the molding material being applied to the mold receiving surface such that the molding material hardens,” is also improper process language, reciting bot an application and a curing step, rendering the claims unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-10, 13, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams, US 4,595,543 (hereafter Williams).

Regarding claim 1, Williams teaches an imprinting film (film 22, illustrated in Figs. 1-7 and 11; an imprinting method using the film 22 is described at col. 3, line 59 to col. 5, line 26).  Regarding the preamble recitation of for a building material, Williams teaches an embodiment wherein its imprinting film is used in a process for creating a metal buckle  (col. 1, line 57 to col. 2, line 18 and col. 7, lines 1-23).  Metal is a building material. 
The imprinting film 22 of Williams is a clear protective film (i.e., transparent and thus being clear of pigmentation) (col. 4, lines 1-10) and is illustrated in Figs. 1-4, 7 and 11, for example, as having a having a first side and an opposite second side.

Regarding the recitation of the film having a first imprinting state and a second imprinting state, as well as other method steps discussed in the section 112 rejection above, the recited states and method steps do not further limit the structure of the apparatus of claim 1 which is a transparent film that does not change its state.   

Claim 3, directed to material (a coating) used in a process performed on the imprinting film, does not further limit the structure of the film.  

Regarding claim 4, please see the Section 112 rejection above rendering unclear whether the recited backing film is a component of the recited imprinting film.  In order to advance prosecution, it is noted that Williams discloses a backing sheet 26, described as a clear polyester sheet at col. 4, lines 29-32.

Regarding claims 5-8, each of these claims are directed to process steps and or materials or conditions used during a process performed on the imprinting film of claim 9  and thus do not further limit the structure of the imprinting film of the apparatus claim.

Regarding claims 9 and 15, a component of the recited systems is an imprinting film that is recited using the same language as used in claim 1.  Therefore, with regarding to the imprinting films of claims 9 and 15, please see the Section 102 rejection of claim 1 that is incorporated by reference in this rejection.
 Regarding the claim 9 preamble recitation of an imprinting system for manufacturing an engraved plate made of a building material and the claim 15 recitation of an imprinting film system for manufacturing a mold for use with a building material, please see the Section 112 rejection above regarding the lack of clarity of the term “engraved plate.”  In order to advance prosecution, on the merits, Williams teaches a patterned plate is prepared (see Fig. 8 and col. 6, lines 7-29) that may be the finished product (Fig. 10)(i.e., both the molding material and the building material).  
  Regarding the positive recitation of a building material in each of claims 9 and 15, see the section 112 rejection above.  Also, with regard to the recited method steps,  such steps do not further limit the recited structure of this system (apparatus) claim.

Regarding claims 10 and 13, and also claims 17-18, each of these claims are directed to process steps and or materials or conditions used during a process performed on the imprinting film of respective claims 9 and 15 and not recited as positive limitations therein, and thus do not further limit the structure of the apparatus claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to respective claims 1, 9 and 15 and further in view of the teachings of Williams.

Regarding claims 2, 12 and 16, although Williams is silent as to whether its clear protective film 22 comprises plastic, it is illustrated in the drawing figures as a rectangular piece that has a thickness that is thin as compared to its length and width (i.e., a sheet).  It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to use a plastic protective film sheet for the film 22 as a predictable, adequate, readily available structure for receiving a coating of resin that is transparent to UV light. It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Claims 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to respective claims  9 and 15 and further in view of Camillo, “Best Practices for UV-Cure Adhesives,” Assembly Magazine, March 1, 2016 (hereafter Camillo).
Regarding each of claims 14, 19 and 20, please see the section 112 rejections above rendering it difficult to apply art on the merits at this time.  
Camillo discusses a variety of UV-Cure adhesives that may be used in a variety of ways, including masking and potting applications (page 3, under the caption “A Bit About These Adhesives,” penultimate paragraph).  The adhesives discussed by Camillo include UV-cure acrylics, silicones (i.e., synthetic rubber), epoxies and cyanoacrylates (pages 3 and 4 under the caption entitled “A Bit About These Adhesives”).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the system of Williams to further include the use of any of the adhesives discussed in Camillo for the light-sensitive resin component of Camillo, including epoxies and synthetic rubbers, as predictable, adequate choices for use in both the masking and molding steps of the process of Williams.   It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Response to Arguments
Applicant's arguments in the “Remarks” filed April 4, 2022 have been fully considered but they are not persuasive.  As set forth above, the amendments to the claims have not remedied the Section 112 rejections, but rather recite additional method steps, rendering the recited imprinting film and imprinting film system claims unclear.   Further, at page 17, Applicant states that with regard to independent claims 1, 9 and 15, Williams does not disclose or teach “the claimed methods” and at page 23, that “the Williams-Prior Art Obviousness Rationales do not teach the claimed methods.”   Because these claims are not method claims, any attempt to respond to the arguments is not only difficult, it is improper.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746